PER CURIAM.
We affirm both issues on appeal. As to the first issue, the jury instructions given in the instant case distinguish it from the case relied on by Appellant, State v. Estevez, 753 So.2d 1 (Fla.1999). As to the second issue, this argument has previously been rejected by this Court. See Pitts v. State, 855 So.2d 681 (Fla. 1st DCA 2003); State v. Franklin, 836 So.2d 1112 (Fla. 3d DCA 2003), review granted 854 So.2d 659 (Fla.2003). We certify conflict with Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), review dismissed 821 So.2d 302 (Fla.2002).
AFFIRMED.
BOOTH, WEBSTER and DAVIS, JJ., concur.